Citation Nr: 0011057	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected duodenal ulcer, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1943 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability rating in excess of 20 percent for the 
appellant's service-connected duodenal ulcer.  

The case was previously before the Board in January 1999, 
when it was remanded for examination of the appellant and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected duodenal ulcer is 
currently manifested by: some tenderness on percussion; a 
body weight of 202 pounds which is stable; no anemia; and 
subjective complaints of weight loss and recurring episodes 
of severe symptoms.

3.  An upper gastric radiological series, performed in April 
1997, revealed findings of "[s]ome mucosal fold prominence 
in the duodenum just distal to the bulb is demonstrated with 
no definite ulceration.  Mild duodenitis could result in this 
appearance with no other associated findings."

4.  The veteran's service-connected duodenal ulcer is not 
shown to be moderately severe as manifested by impairment of 
health by anemia, weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for the appellant's service-connected duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran contends, in essence, that his service-connected 
duodenal ulcer warrants an increased disability rating.  
Specifically, he alleges that this condition is manifested by 
weight loss and recurring episodes of severe symptoms more 
than four times a year.

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. §  5107(a)(West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected duodenal ulcer has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

In March 1997, the veteran filed his present claim for an 
increased disability evaluation for his service-connected 
duodenal ulcer.  In support of his claim, the veteran 
submitted a statement from his private physician, dated in 
March 1997.  The statement noted the veteran's history of 
duodenal ulcer disease.  It also noted diagnoses of 
hypertension, arteriosclerotic heart disease and peptic ulcer 
disease.

Medical treatment reports, dated from November 1993 to March 
1999, were retrieved from G. Weaver, M.D., the Walker Baptist 
Medical Center and the Haskett Memorial Clinic.  A 
hospitalization report, dated in May 1998, noted the 
veteran's complaints of abdominal pain, diarrhea, distention, 
nausea and vomiting.  An initial impression of abdominal 
pain, bowel obstruction and leukocytosis was given.  Physical 
examination of the abdomen found it to be distended, 
tympanitic.  An abdominal radiological series report, dated 
in May 1998, noted that "[g]as is seen in large and small 
bowel in a nonspecific pattern.  There appears to be 
thickening of the colon wall with edema.  This could be due 
to colitis or possibly ischemia."  A nutritional assessment 
report, dated in May 1998, noted that the veteran was six 
foot tall and weighed 200 pounds.  The report also listed the 
veteran's ideal body weight as 178 pounds. 

A computed tomography examination of the abdomen and pelvis 
area, dated in June 1998, noted an impression of: (1) diffuse 
colon pathology with an edematous thickened irregular-
appearing colon compatible with colitis or, less likely 
ischemia; (2) adrenal nodule; and (3) dilated right inguinal 
ring.  Following an eleven-day stay, the veteran was 
discharged from the hospital with discharge diagnoses of 
colitis, chronic obstructive pulmonary disease, 
tracheobronchitis, pneumonia, dehydration, hypertension, 
coronary artery disease, peptic ulcer disease, leukocytosis 
and anemia.  A treatment report, dated in June 1998, noted 
that the veteran continued to have diarrhea and that the 
veteran's cultures were positive for Clostridium difficile 
and that his antibiotics were changed accordingly.  The 
report also noted a diagnosis of difficile colitis.  

In March 1998, a medical treatment summary report was 
submitted by B. Russell, M.D.  The report noted the veteran's 
complaints of difficulty swallowing and pain in his abdomen.  
It also noted that this condition had worsened over the years 
and that the veteran does not respond to medications or 
treatment for this condition.

Medical treatment reports, dated from March 1995 to April 
1999, were retrieved from the VA medical center in 
Tuscaloosa, Alabama.  A medical treatment report, dated in 
September 1995, noted that the veteran weighed 200 pounds.  A 
treatment report, dated in April 1997, noted the veteran's 
complaints of epigastric pain and right upper quadrant pain.  
It also noted that he denied hematemesis and denied blood in 
his stools.  Physical examination of the abdomen revealed 
tenderness to the epigastric and right upper quadrant 
regions.  The report concluded with an 

assessment of abdominal pain.  A upper gastric radiological 
series, performed in April 1997, revealed the following:

Deglutition appears within normal limits.  
No abnormality of the esophagus is 
identified.  The stomach is unremarkable.  
Some mucosal fold prominence in the 
duodenum just distal to the bulb is 
demonstrated with no definite ulceration.  
Mild duodenitis could result in this 
appearance with no other associated 
findings.  

The report concluded with an impression of mild mucosal 
thickening in the post bulbar duodenum with no other definite 
finding.  An abdominal radiological series, performed in 
April 1997, noted an impression of no acute abnormality.  A 
May 1997 treatment report noted an assessment of mild 
duodenitis and hypertension.  

In February 1999, the veteran sought treatment for complaints 
of chest pain and high blood pressure.  The report noted the 
veteran's weight as 206 pounds.  A hospitalization report, 
dated in February 1999, stated, in part:

This patient has known peptic ulcer 
disease, is on no medication.  He was 
hospitalized here for C-difficile 
diarrhea and was seen by Dr. Patel in May 
1998.  He was adequately treated.  CT at 
that time was not remarkable on his 
abdomen.

Physical examination revealed the abdomen to be 
"[d]istended, discolored.  Bowel sounds active.  
Appendectomy scar noted.  The abdomen is actually 
tympanitic." The hospitalization report concluded with an 
initial impression of episode of acute hypertension, 
substernal chest pain with recent onset atrial fibrillation, 
history of ethanol abuse in the past, distended abdomen, 
discolored, history of C-difficile in 1998, treated, and 
history of peptic ulcer disease.  In March 1999, the veteran 
sought treatment for high blood pressure.  A radiological 
examination of the abdomen, performed in April 1999, noted 
findings of "[n]o renal abnormality."

In April 1999, a VA examination for the stomach was 
conducted.  The report of this examination noted the 
veteran's complaints of stomach pain with both eating and 
being hungry.  The report also noted that "[h]is weight is 
more or less stable.  Bowel movements are one or two per day 
with no bleeding."  Physical examination revealed that the 
veteran weighed 202 pounds and showed no signs of anemia.  
The abdomen was somewhat distended with the liver about three 
fingers below the costal margin and somewhat tender on 
percussion.  The report concluded with diagnoses of very 
chronic obstructive pulmonary disease, asthma, generalized 
arteriosclerosis with cardiopathy, atrial fibrillation, 
essential hypertension, congestive heart failure, chronic 
duodenal ulcer disease, hyperkeratosis, benign prostatic 
hypertrophy and kyphosis.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran's service-connected duodenal ulcer is currently 
rated as 20 percent disabling under Diagnostic Code 7305.  
That rating contemplates a moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating contemplates a 
moderately severe disability less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Finally, a 
60 percent rating, the highest assignable under this code, 
contemplates severe disability with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health. 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7305 
(1999).

After a thorough review of the evidence of record , the Board 
concludes that the veteran's duodenal ulcer is most 
appropriately rated as 20 percent disabling.  The report of 
the veteran's most recent VA examination of the stomach, 
performed in April 1999, noted that his weight is more or 
less stable and that he weighed 202 pounds.  The report noted 
that bowel movements are one or two per day, without 
bleeding, and that there were no signs of anemia.  Physical 
examination found that the abdomen was somewhat distended 
with the liver about three fingers below the costal margin 
and somewhat tender on percussion.  A radiological 
examination of the abdomen, performed in April 1999, noted 
findings of "[n]o renal abnormality."  A hospitalization 
report, dated in February 1999, noted that the veteran was 
not taking any medication for his peptic ulcer disease.  A 
nutritional assessment report, dated in May 1998, noted that 
the veteran was six foot tall and weighed 200 pounds.  The 
report also listed the veteran's ideal body weight as 178 
pounds.  An upper gastric radiological series, performed in 
April 1997, revealed findings of "no definite ulceration."  
The report concluded with an impression of mild mucosal 
thickening in the post bulbar duodenum with no other definite 
finding.  Thus, in reviewing the veteran's claims folder, the 
Board finds no indication of a moderately severe level of 
disability, with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year as required for a 40 percent evaluation. 38 
C.F.R. Part 4, § 4.114, Code 7305 (1999).  

Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply. 38 U.S.C.A. § 5107 (b) (West 1991 & Supp. 1996); 38 
C.F.R. § 3.102 (1999).

Accordingly, in view of the above, and the lack of evidence 
to the contrary, the Board concludes that the preponderance 
of the evidence is against entitlement to an increase 
disability evaluation for the veteran's service-connected 
duodenal ulcer.


ORDER

An increased disability rating for service-connected duodenal 
ulcer in excess of 20 percent is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


